United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2573
                      ___________________________

                           United States of America,

                     lllllllllllllllllllll Plaintiff - Appellee,

                                         v.

  Tiran Rodez Casteel, also known as Tiran R. Casteel; Devan Rodez Casteel,

                   lllllllllllllllllllll Defendants - Appellants,
                                     ____________

                   Appeal from United States District Court
              for the Southern District of Iowa - Council Bluffs
                               ____________

                           Submitted: June 22, 2018
                              Filed: July 5, 2018
                                [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.

      Federal inmates Tiran Casteel and Devan Casteel appeal the district court’s1
denial of their motion under Federal Rule of Criminal Procedure 41(g) for return of
the property seized during their arrest and a subsequent search.

       Upon reviewing the district court’s legal conclusions de novo and factual
findings for clear error, see Jackson v. United States, 526 F.3d 394, 396 (8th Cir.
2008), and after careful consideration of the parties’ arguments on appeal, we
conclude that the district court properly denied the Rule 41(g) motion. As to Tiran’s
request for numerous collectible coins, which were determined to be stolen property,
we agree with the district court that Tiran did not establish his lawful entitlement to
any of the coins. See Jackson, 526 F.3d at 396. As to Tiran’s request for a starter
pistol, we agree that, as a felon, he could not possess the starter pistol because it fell
within the statutory definition of a firearm. See 18 U.S.C. § 921(a)(3). As to Devan’s
request for eight firearms seized during the search, we agree that, as a felon, he could
not possess the firearms, and we note that he did not provide the district court any
assurance that transferring the firearms to his mother would prevent him from
exercising control over them. See 18 U.S.C. § 922(g); Henderson v. United States,
135 S. Ct. 1780, 1786 (2015). Finally, as to Devan’s request for $600 cash used by
Tiran to purchase weapons from an undercover officer, we agree with the district
court that Devan was not the source of the cash, and we note that a finding to the
contrary would be inconsistent with an earlier decision by this court. See United
States v. Huber, 462 F.3d 945, 953 (8th Cir. 2006); see also Jackson, 526 F.3d at 396.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                           -2-